Title: From John Adams to John Marshall, 11 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 11th 1800.

I received only last night your favor of the 30th of June. There is no part of the administration of our government, which has given me so much discontent, as the negotiation in the Mediteranean—our ill success in which I attribute to the diffidence of the agents and ministers employed in them, in soliciting aid from the French & the English and the Prussians. Mr. D’Engestrom has too much reason to reproach us or to commiserate us, for paying the tripple of the sums, given by Sweden & Denmark. As however the promises of the United States, although made to their hurt, ought to be fulfilled with good faith. I know not how far we can acceed to the proposition of uniting with Sweden & Denmark, in appointing in concert with them & others, convoys for their & our trade. Convoys for our own trade, I suppose we may appoint at any time & in any seas to protect our commerce, according to our treaties & the law of nations. If indeed the Barbary powers or any of them should break their treaties with us & recommence hostilities on our trade, we may then be at liberty to make any reasonable arrangements with Sweden & Denmark. You will be at no loss to instruct Mr. Adams to give a polite & respectful answer to Mr D’Engestrom, according to those principles, if you approve them.
I am Sir with great esteem your humble sert.
